PER CURIAM.
Petitioner is granted a belated appeal of the December 15, 2014, judgments and sentences in Holmes County Circuit Court case numbers 2014-000093-GFAXMX, 2014-000150-CFAXMX, 2014-000154-CFAXMX and 2014-000165-CFAXMX. Upon issuance of mandate in this cause, a copy - of this opinion shall be provided to the .clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
B.L. THOMAS, WETHERELL, and WINSOR, JJ., concur.